Citation Nr: 0125037	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-15 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Chicago, Illinois, Regional Office (RO) which continued a 50 
percent evaluation for the veteran's PTSD.


REMAND

During the veteran's August 2001 Video conference hearing, 
the veteran testified that his PTSD is more severe than 
contemplated by the 50 percent evaluation assigned.  It is 
also pertinent to note that the veteran has indicated that 
his PTSD has increased in severity since his last VA 
psychiatric examination.  He argued that he had suicidal and 
homicidal ideations all the time and that if he were to lose 
control he would probably hurt himself before he would hurt 
anyone else, even though the March 2000 VA examination 
indicated that he did not have suicidal or homicidal 
ideation.  It was also pointed out that the letter dated 
August 2000 from a VA psychiatrist indicated that the 
veteran's Global Assessment of Functioning score (GAF) 
reflected serious impact of psychiatric symptoms and 
evaluation indicated severe personality disorder as well.  
The veteran also testified that he could not work because he 
could not get along with people, especially authority 
figures.  He stated that he had trouble with concentration.  
The veteran indicated that he attended weekly group therapy 
sessions at the Vet Center.  The current records were not in 
the veteran's claims file.  

At his August 2000 RO hearing, the veteran testified as to 
his suicidal and homicidal ideations as well as problems with 
anger, concentration, and memory.  He also indicated that he 
had a stroke in July and was told after review of the CAT 
scan that he had had two previous strokes.  

At his March 2000 VA examination, the veteran reported that 
he could no longer work due to his physical and psychiatric 
problems.  The veteran was assessed a GAF of 35.

Although the veteran was afforded a VA examination in March 
2000, significantly, there is no medical opinion of record 
that addresses the symptomatology attributed to his stroke 
and that attributed to his PTSD.  The Board also notes that 
it is apparent that there is relevant medical evidence that 
is not on file, to include treatment records from a Vet 
Center.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged. 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
implementing regulations at 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§  3.102, 
3.156(a), 3.159), 3.326(a)).  This liberalizing legislation 
is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, specifically to include 
those Vet Center treatment records 
mentioned by the veteran in his 
Videoconference hearing.  

2.  The RO should schedule the veteran 
for a psychiatric examination in order to 
assess the current severity of his 
service-connected PTSD.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner, and 
the examiner is requested to review the 
record in this case in conjunction with 
the examination of the veteran.  The 
examiner is requested to note in the 
examination report whether the claims 
folder was received and reviewed.  All 
indicated tests should be undertaken, and 
all manifestations of current disability 
should be described in detail.  If more 
than one disorder is diagnosed, the 
examiner is requested to distinguish, if 
possible, the symptomatology attributable 
to the service-connected PTSD from 
symptomatology attributable to 
nonservice-connected stroke and other 
disorders.  If the symptoms cannot be 
differentiated, it should be so stated 
for the record.  The examiner is 
requested to provide an opinion as to the 
veteran's current functioning and 
identify the conditions that limit his 
employment opportunities.  Following the 
examination, the examiner should provide 
a numerical score on the Global 
Assessment of Functioning (GAF) Scale, as 
described in the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
is requested to include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 
implementing regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
 3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  After the completion of the above, 
the RO should review the expanded record 
and determine whether the veteran's claim 
can be granted.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this REMAND is to obtain clarifying medical 
information as well as outstanding treatment records.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




